325 F.2d 92
64-1 USTC  P 9247
SECURITY STATE BANK OF PHARR, TEXAS, Appellant,v.W. B. UHLHORN, d/b/a Uhlhorn Construction Company et al., Appellees.
No. 20681.
United States Court of Appeals Fifth Circuit.
Nov. 27, 1963, Rehearing Denied Dec. 27, 1963.

Ralph L. Alexander, Edinburg, Tex., Kelley, Looney, McLean & Littleton, Edinburg, Tex., for appellant.
Orrin W. Johnson, Harlingen, Tex., James R. Gough, Asst. U.S. Atty., Houston, Tex., Louis F. Oberdorfer, Asst. Atty. Gen., Meyer Rothwacks, Ralph A. Muoio, Lee A. Jackson, Joseph Kovner, Robert J. Golten, Attys., Dept. of Justice, Washington, D.C., Woodrow Seals, U.S. Atty., for appellee.
Before TUTTLE, Chief Judge, and BROWN and GEWIN, Circuit Judges.
PER CURIAM.


1
We have carefully considered the contention of the appellant that House Bill No. 698, Acts of 1957, 55th Leg., page 818, chapter 348, of the State of Texas, requiring the assignment of certain contracts to be recorded in a specific manner, is unconstitutional.  The relevant facts and the discussion of the constitutional issue are fully set out in the judgment of the district court in 211 F.Supp. 798.  We conclude that the determination of the trial court as set forth in its opinion should be affirmed.


2
Approving the decision, as we do, we affirm the judgment on the reasoning contained in the opinion of the trial court.